Exhibit 10.3

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

  

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, modified,
supplemented, renewed, restated or replaced from time to time, this “IP Security
Agreement”), dated November 21, 2017, is made by MoviePass Inc., a Delaware
corporation (the “Borrower”) in favor of Helios and Matheson Analytics Inc., a
Delaware corporation (the “Lender”). All capitalized terms not otherwise defined
herein shall have the meanings respectively ascribed thereto in the Security
Agreement (as defined below).

 

WHEREAS, On August 15, 2017, Borrower and Lender entered into that certain
Securities Purchase Agreement pursuant to which Lender agreed to purchase a
majority stake in the capital stock of Borrower (the “Acquisition”).

 

WHEREAS, in connection with the Acquisition, Borrower has issued to Lender
certain subordinated convertible promissory notes (the “Existing Notes”) in the
aggregate principal amount of $19,050,000 representing funds advanced by Lender
to Borrower to date (the “Existing Loans”) and Borrower and Lender anticipate
that Lender may advance additional funds to Borrower pursuant to additional
promissory notes (“Future Notes”) prior to the consummation of the Acquisition
(the “Future Loans”) (collectively, the Existing Notes and the Future Notes are
referred to in this Agreement as the “Notes” and the Existing Loans and the
Future Loans are referred to in this Agreement as the “Loans”).

 

WHEREAS, Borrower has asked Lender to execute a Commercial Guaranty in favor of
PayPal, Inc. (the “Guaranty”).

 

WHEREAS, Lender is willing to make the Future Loans to Borrower and to execute
the Guaranty provided Borrower grants to Lender a first priority security
interest in and lien upon all of Borrower’s property now owned or hereafter
acquired to secure the repayment of the Notes, including the payment of all
interest and/or penalties thereon, and to reimburse Lender for any payments made
by Lender pursuant to the Guaranty;

 

WHEREAS, Lender has made, and is willing to make the Future Loans to Borrower
and to execute the Guaranty provided Borrower grants to Lender a first priority
security interest in and lien upon all of Borrower’s property now owned or
hereafter acquired to secure the repayment of the Notes, including the payment
of all interest and/or penalties thereon, and to reimburse Lender for any
payments made by Lender pursuant to the Guaranty;

 

WHEREAS, it is a condition precedent to the obtaining of the Future Loans and
the execution of the Guaranty that Borrower has executed and delivered that
certain Security and Pledge Agreement, dated as of November 21, 2017, made by
the Borrower to Lender (as amended, modified, supplemented, renewed, restated or
replaced from time to time, the “Security Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, Borrower has granted to
Lender a security interest in and lien upon, among other property, certain
intellectual property of the Borrower and has agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.

 

WHEREAS, Borrower has determined that the execution, delivery and performance of
this IP Security Agreement directly benefits, and is in the best interest of,
the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce Lender to make the Future Loans to Borrower and to execute
the Guaranty, Borrower agrees with Lender as follows:

 

SECTION 1.     Grant of Security. Borrower hereby grants to Lender a security
interest in and lien upon all of Borrower’s right, title and interest in and to
the following (the “Collateral”):

 

(i)     the Patents and Patent applications set forth in Schedule A hereto;

 



   

 

 

(ii)     the Trademark and service mark registrations and applications set forth
in Schedule B hereto (provided that no security interest shall be granted in
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby;

 

(iii)     all Copyrights, whether registered or unregistered, now owned or
hereafter acquired by Borrower, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto;

 

(iv)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Borrower accruing thereunder or pertaining thereto;

 

(v)     any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

(vi)     any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

 

SECTION 2.     Security for Obligations. The grant of a security interest in and
lien upon, the Collateral by Borrower under this IP Security Agreement secures
the payment of all Obligations of Borrower now or hereafter existing under or in
respect of the Notes, the Guaranty and the Security Agreement, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

 

SECTION 3.     Recordation. Borrower authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

 

SECTION 4.     Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 5.     Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.
Borrower does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, Lender with respect to
the Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.

 

SECTION 6.     Notices. All notices shall be given in accordance with the notice
provisions of the Security Agreement.

 

SECTION 7.     Governing Law; Jurisdiction; Jury Trial.

 

(i)     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 



 2 

 

 

(ii)     Borrower hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or under the Notes or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim, defense or objection that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 9 of the Security Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude Lender from bringing suit or taking other legal
action against Borrower in any other jurisdiction to collect on a Borrower’s
obligations or to enforce a judgment or other court ruling in favor of Lender.

 

(iii)     WAIVER OF JURY TRIAL, ETC. BORROWER IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(v)     Borrower irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, indirect, incidental, punitive or consequential
damages.

 

[The remainder of the page is intentionally left blank]

  

 3 

 

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

  MOVIEPASS INC.         By /s/ J. Mitchell Lowe     Name: J. Mitchell Lowe
Title: Chief Executive Officer         Address for Notices:      

 175 Varick Street

Suite 605

New York, New York 10012

 



 4 

